STATE OF GEORGIA


COUNTY OF FULTON


AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY


This Agreement of Purchase and Sale for  Commercial Property (the “Agreement”)
by and between Stanley Konter, Rose Konter , Natalie Sarnat, Jonathan Sarnat,
Elissa Konter & Harris Konter (“Seller”) and Blue Earth Solutions Georgia, Inc.,
a Georgia Corporation, a wholly owned subsidiary of Blue Earth Solutions, Inc.,
a Nevada Corporation (“Purchaser”) wherein Seller agrees to sell and Purchaser
agrees to purchase property under the terms and conditions set forth herein.


1.           PROPERTY.  Purchaser agrees to buy, and Seller agrees to sell, all
that real property located in Land Lot 63 of the 14th District Fulton County,
Georgia containing approximately  2.6  acres, more or less commonly known as
3428 Browns Mill Rd.  Atlanta, GA, as more particularly described in Exhibit "A"
attached hereto and incorporated herein, together with all improvements now
located thereon, including all electrical, mechanical, plumbing and other
systems and all fixtures located therein, as well as plants, trees, and
shrubbery thereon (collectively, the “Property”).  For purposes of this
Agreement, the “Execution Date” is the last date this Agreement is signed by
either Purchaser or Seller as noted in the signature block hereof.


2.           PURCHASE PRICE.  The purchase price ("Purchase Price") of the
Property shall be One Million Two Hundred Seventy Thousand and no/100 Dollars
($1,270,000 US) and shall be paid to Seller at Closing (as hereinafter
defined),  The Purchase Price shall be paid at Closing by bank wire transfer or
by certified check of funds available for immediate credit.


3.           EARNEST MONEY.
 (a) Within five (5) business days after the parties have executed the
Agreement, Purchaser shall deposit with Escrow Agent the sum of Twenty-Five
Thousand Dollars ($25,000 US) by check payable to Escrow Agent, which payment is
hereinafter referred to as "Earnest Money."  The Earnest Money shall be
refundable to Purchaser should the Atlanta Development Authority fail to issue
the proposed Solid Waste Facilities Revenue Bonds and disburse authorized
acquisition proceeds for the purchase of the Property on or before the Closing
Date (and any extensions thereof) as defined herein (“Financing
Contingency”).  The Earnest Money shall be applicable to the Purchase Price at
Closing and shall reduce the Purchase Price in an equal amount at the Closing.


(b)           Prior to any disbursal by Escrow Agent other than at Closing,
Escrow Agent shall notify the parties hereto of Escrow Agent’s intent to
disburse in writing.  In the event Escrow Agent has not received a written
objection to such disbursal within five (5) days after such notice, then the
making of such disbursal shall discharge Escrow Agent of all further duties and
liabilities hereunder with regard to the Earnest Money. In the event that any
party disputes the proposed disbursal and Escrow Agent is unable to resolve the
dispute, then Escrow Agent may tender the Earnest Money (less any costs incurred
by Escrow Agent for doing so) into a court of competent jurisdiction which shall
discharge Escrow Agent of all further duties and liabilities hereunder with
regard to the Earnest Money.  If this Agreement is terminated by Purchaser for
any reason permitted under this Agreement, Escrow Agent shall immediately refund
the Earnest Money to Purchaser, and no party hereto shall have any further
rights or obligations hereunder, except with respect to the indemnities
contained herein.


(c)           The parties hereto agree Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties in Escrow Agent’s
capacity as escrow agent hereunder, and Escrow Agent shall not be liable to
either of the parties for any action or omission on Escrow Agent’s part taken or
made in good faith, but Escrow Agent shall be liable for its acts of bad faith,
in breach of this Agreement or gross negligence or willful misconduct.  Seller
and Purchaser shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including without
limitation reasonable attorneys’ fees, incurred in connection with the
performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in breach
of this Agreement or involving gross negligence or willful misconduct on the
part of the Escrow Agent.


4.           TITLE.  Seller agrees to convey good and marketable fee simple
title to the Property to Purchaser by limited warranty deed.  Good and
marketable fee simple title is hereby defined as title which is insurable by a
national title company (the “Title Company”) at its standard rates on an ALTA
Owner Policy and in the amount of the Purchase Price, without exception other
than the following "Permitted Title Exceptions":  (a) zoning ordinances
affecting the Property; (b) general utility, sewer and drainage easements of
record upon which any buildings in the Property do not encroach; (c) subdivision
restrictions of record; (d) current city, county and state ad valorem property
and sanitary taxes not yet due and payable; and (e) leases and other easements,
restrictions and encumbrances specified in this Agreement or on Exhibit “B”
attached hereto and incorporated herein by reference. Purchaser shall have
thirty (30) calendar days following the execution of this Agreement to examine
title to the Property and to furnish Seller with a written statement of
objections affecting the marketability or insurability of said title, other than
the Permitted Title Exceptions ("New Title Objections"). Seller shall then have
up to fifteen (15) calendar days after receipt of Purchaser’s written notice of
New Title Objections in which to correct any such New Title Objections, and
Seller agrees that it shall take all reasonable measures, including the payment
of money, to satisfy all New Title Objections. If Seller fails or refuses to
satisfy any such objections, then, at the option of Purchaser, (i) the Closing
Date shall be extended by agreement between the parties for a reasonable time
for Seller to satisfy such objections, (ii) Purchaser may waive its objections
and proceed to Closing and the matters not cured shall become permitted
encumbrances on the warranty deed, or  (iii) Purchaser may terminate this
Agreement and Escrow Agent shall immediately return all Earnest Money to
Purchaser.  The Closing Date will be deferred as necessary to comply with this
Paragraph 4 should Purchaser elect option (i) and the Financing Contingency
shall apply to any such closing date deferral.  Seller shall deliver to
Purchaser within ten (10) calendar days following the Execution Date a copy of
all title policies and surveys for the Property in Seller’s possession or
control, together with copies of all documents which appear as exceptions to
title in said title insurance policies. Seller and Purchaser agree that such
papers as may be necessary or appropriate to carry out the terms of this
Agreement shall be produced, executed, and delivered by such parties at the
times required to fulfill the terms and conditions of this Agreement.
 
1

--------------------------------------------------------------------------------




5.           INSPECTION.  Commencing as of the Execution Date, Purchaser, its
agents, or representatives, at Purchaser’s expense and at all times before
Closing, shall have the right during regular business hours (or such other times
as approved by Seller from time to time) to enter upon the Property for the
purpose of inspecting, examining, doing borings, environmental studies testing,
and surveying the Property.  Seller shall deliver to Purchaser, within five (5)
calendar days following the Execution Date, all information it has in its
possession or control with respect to the Property, including without
limitation, engineering reports, soil tests and environmental tests, reports,
studies and audits.  Purchaser shall have a thirty (30) day period (the "Due
Diligence Period") after the Execution Date during which to decide whether in
its sole and absolute discretion the Property is satisfactory for Purchaser's
acquisition.  Purchaser shall have the right to terminate this Agreement by
sending Seller on or before the end of the Inspection Period, a written
termination notice and the Earnest Money shall be completely refundable to
Purchaser during the entire length of the Inspection Period.  Purchaser shall
and does hereby agree to indemnify, defend and hold harmless Seller and Brokers
or others from any loss or damages as a result of the exercise by Purchaser of
the rights herein granted, including any damage resulting from the negligence of
Purchaser or Purchaser’s agents, employees or contractors.  This indemnity shall
survive the rescission, cancellation, termination or consummation of this
Agreement.


6.           CLOSING. The closing date ("Closing Date") shall occur upon the
earlier of within fifteen business days following the funding of the Solid Waste
Facilities Revenue Bonds closing or by February 28, 2009.  The consummation of
the sale contemplated hereby (the "Closing") shall be at the office of Escrow
Agent  or any other mutually agreed upon location at a specified time on a date
designated by Purchaser to Seller at least five (5) calendar days prior to the
Closing Date, unless extended pursuant to the terms of this Agreement. Seller
shall deliver, and Purchaser shall take, possession of the Property on the
Closing Date.  Purchaser shall pay all recording costs of this transaction
including document recording costs, all intangible taxes and Purchaser’s
attorneys’ fees.  Seller shall pay the State of Georgia Real Estate Transfer Tax
on the Warranty Deed from Seller to Purchaser. Real estate taxes based upon the
most recent assessment for the Property shall be prorated as of the Closing Date
for the calendar year in which the sale is closed. If the proration is incorrect
by more than five percent (5%) based on the actual tax bill when issued, the
party receiving the excess proration shall promptly reimburse the other to
correct the misallocation upon receipt of written notice. All unpaid assessments
and annual special charges applicable to the Property outstanding at Closing,
including those arising between the Execution Date and the Closing Date, shall
be paid at Closing by Seller, irrespective of when the same shall be due and
payable. If the Property is assessed as a part of a larger tract, a sum
sufficient to pay the entire tax bill for the larger tract when due shall be
deposited at Closing with an escrow agent selected by Purchaser. The estimated
portion of the entire tax bill allocable to the Property shall be prorated by
dividing the total tax bill by the number of acres in the larger tract and
multiplying the result thereof by the number of acres contained in the
Property.  Seller and Purchaser shall each deposit their share of the total tax
bill for the Property with the Escrow Agent.


7.           SURVEY.  Purchaser may, at Purchaser's expense, cause an accurate
survey to be made of the Property by a Georgia Registered Land Surveyor of
Purchaser's choice prepared in accordance with no less than the minimum
standards of the State of Georgia for surveys and land surveyors.  The survey
shall certify the number of acres contained within the Property, computed to the
nearest 100th of an acre, including such portions of the Property as may be
within all right-of-way for public use, any portion of the Property lying within
the 100-year flood plain, easements of any type or description, cemeteries, or
otherwise legally undevelopable area, and the location of all buildings,
structures, fences and other improvements situated on the Property.  The survey
shall also include acreage contained within any proposed road or right-of-way
widenings, or any other taking, of which any entity having the power of eminent
domain has given notice or any land required to be dedicated as a condition of a
rezoning or obtaining building permits or curb cuts for the Property. The survey
shall be sufficient in form and content so that the Title Company will delete
the standard survey exception from its title insurance policy to be issued to
Purchaser. Prior to Closing Purchaser may deliver three copies of the survey to
Seller. In the event the survey discloses any matters other than Permitted Title
Exceptions to which the Purchaser objects, such matters shall be deemed to be
New Title Objections and the provisions of Paragraph 4 above shall apply.  If
the survey is reasonably unacceptable to Seller, then Seller may, within five
(5) calendar days after receipt of Purchaser's survey, notify Purchaser that the
survey is unacceptable setting out all of Seller's reasons for such objections,
and Seller shall appoint (at Seller's expense) a second surveyor who shall
attempt to resolve with Purchaser's surveyor the discrepancies with or
objections to the survey of which Seller has notified Purchaser.  In the event
the two surveyors are unable to resolve such matters, then Purchaser shall have
the right to terminate this Agreement and the Earnest Money shall be immediately
refunded to Purchaser.  In the event the survey shows a legal description that
is different from Exhibit “A”, Seller will execute a quit-claim deed with
respect to the legal description drawn from the survey.  Notwithstanding the
foregoing, Seller shall provide Purchaser with the most recent survey within
five (5) days of the execution of this Agreement.
 
2

--------------------------------------------------------------------------------




8.           TIME.  Time is of the essence with respect to this Agreement.


9.           BROKER.  In negotiating this Agreement, CB Richard Ellis ("CBRE")
and _Empire South Commercial Real Estate_(“Empire South”)  (collectively,
“Brokers”) have rendered a valuable service for which reason Brokers are made a
party hereto in order to enable Brokers to enforce its commission rights
hereunder.  Empire South will be compensated outside of closing detailed in a
separate agreement.  Brent Weitnauer with CBRE acted as agent for the Purchaser
in this transaction, and _Jon Sarnat with Empire South_ has acted as agent for
the Seller. Notwithstanding Brokers’ agency relationships, it is agreed by all
parties hereto that Seller shall pay CBRE a commission (the “Commission”) in
cash at Closing in the amount of  Twenty Six Thousand Seven Hundred Fifty
Thousand Dollars ($26,750.00).  If closing occurs on or before January 31st 2009
CBRE will be paid an additional Five Thousand Dollars ($5000) totaling Thirty
One Thousand Seven Hundred Fifty Thousand Dollars ($31,750.00) from the proceeds
of the Purchase Price.  Brokers acknowledge that they will not be entitled to a
commission in the event that the Closing does not occur for any reason
whatsoever, including default by Purchaser or Seller, and that Purchaser has no
obligation to Brokers for payment of any commission arising out of the execution
and delivery of this Agreement or the sale and conveyance contemplated
hereby.  Purchaser, Seller and Brokers each hereby represent and warrant to each
other that no party other than any named herein is entitled as a result of the
actions of Seller, Purchaser or Brokers, as the case may be, to a real estate
commission or other fee resulting from the execution of this Agreement or the
transactions contemplated hereby, and Seller, Purchaser and Brokers hereby agree
to indemnify, defend and hold each other harmless from and against any and all
costs, damages and expenses, including reasonably incurred attorneys’ fees,
resulting directly or indirectly from any such claim arising out of the actions
of or contact with Seller, Purchaser or Brokers, as the case may be. These
representations, warranties and indemnifications shall survive the rescission,
cancellation, termination or consummation of this Agreement.  Brokers agree to
execute and deliver such affidavits and documents as may be required in order to
conform to the requirements of O.C.G.A. § 44-14-600.  Purchaser or its
principals are or may be licensed real estate brokers or salesmen in the state
of Georgia.


10.           CONDITION OF PROPERTY.  Seller warrants that at Closing the
Property and title to the Property will be in the same condition as it is on the
Acceptance Date, normal wear and tear excepted, and Seller covenants and agrees
that from and after the Execution Date until the Closing or until this Agreement
has been terminated pursuant to the terms hereof, Seller shall not, without the
prior written consent of Purchaser, change the title to the Property, remove any
trees from the Property, change or alter the physical condition of the Property,
or commit waste to the Property.  However, should the Property be destroyed or
damaged either physically or through condemnation (or threat thereof) before
Closing, Seller shall provide Purchaser written notice of such occurrence within
ten (10) calendar days after the date of casualty or receipt of condemnation
notice and, at the election of Purchaser (without prejudice to any other rights
or remedies available to Purchaser at law or in equity for violation or breach
of this Agreement): (i) Purchaser may terminate this Agreement and all Earnest
Money will be immediately returned to Purchaser by Escrow Agent; or (ii)
Purchaser may consummate this Agreement and receive such insurance proceeds (or
an appropriate credit against the Purchase Price, if no insurance coverage is in
effect) or condemnation awards (if any) which are paid; and, in addition, Seller
shall assign to Purchaser Seller's interest in and to any condemnation awards or
offers or insurance proceeds as the case may be.  This latter option must be
exercised by Purchaser within fifteen (15) calendar days after Seller provides
Purchaser written notice of (x) the amount of insurance proceeds, if any, Seller
will receive on the claim of loss or (y) the amount of the condemnation
award.  Seller shall not make any casualty or condemnation settlement without
Purchaser's prior written approval.


11.           REPRESENTATIONS AND WARRANTIES OF SELLER.  As a material
inducement to Purchaser to enter into this Contract and as a condition to
Purchaser's obligations hereunder, Seller hereby makes the following
representations and warranties which are true and correct as of the date hereof
and which shall he true and correct on the Closing Date:
 
3

--------------------------------------------------------------------------------




(a) Seller has the full right and authority to enter into this Agreement and to
consummate the sale of the Property as set forth herein;
(b)  Neither the entering into of this Agreement nor the consummation of the
transaction herein described will constitute or result in a violation or breach
by Seller of any judgment, order, writ, injunction or decree issued against or
imposed upon it, nor will it result in a violation of any applicable law, order,
rule or regulation of any governmental authority.  There is no action, suit,
proceeding or investigation pending which would result in a cloud on the title
to the Property or any portion thereof or which questions the validity or
enforceability of the transaction herein described or any action taken in
connection with said transaction in any court or before or by any federal,
district, county, or municipal department, commission, board, bureau, agency or
other governmental instrumentality.  No approval, consent, order or
authorization of, or designation, registration or filing (other than for
recording purposes) with any governmental authority is required in connection
with the consummation by Seller of the transaction herein described.
(c) Seller has received no written notice of any default or breach by Seller
under any covenants, conditions, restrictions, rights-of-way or easements
affecting the Property or any portion thereof and Seller has no actual knowledge
of the existence of any such default or breach or of any event which, with the
giving of notice, the passage to time, or both, would constitute such a breach
or default.
(d) There is no litigation or proceeding pending or, to the actual knowledge of
Seller, threatened against or relating to the Property.
(e) There are no tenants with respect to the Property or leases with tenants
that are pending and there are no persons, firms or corporations who have or may
have a possessory right in the Property or any portion thereof under and
pursuant to any lease, tenancy or other unusual arrangement with Seller.  With
the exception of Standard Door, who occupies a portion of the property on a
month to month basis.
(f) The Property has not been used as a dump or sanitary landfill, a stump pit
or for disposal of construction debris or for disposal or storage of toxic or
hazardous wastes.  However, there may have been releases of petroleum products
on the Property.
(g) No assessments have been made against the Property which are unpaid, or
shall not be paid in full, at or prior to the Closing, except those ad valorem
taxes, if any, for the current year which are not yet due and payable, whether
or not they have become liens; and, Seller has no actual knowledge of any
assessments against the Property for public improvements not yet in place.
(h) The aforesaid representations shall survive Closing for a period of ten (10)
years and shall not merge into the deed delivered at Closing.
(i) Except for the representations and warranties set forth in this Agreement or
in any of the documents delivered at Closing (the “Seller’s Warranties”), this
sale is made and will be made without additional representations, covenants or
warranties of any kind by Seller and shall be made on an “as is”, “where is”
basis, with all faults, latent or patent.  Consistent with the foregoing and
subject solely to the Seller’s Warranties, effective as of the Closing Date,
Purchaser, for itself and its agents, affiliates, successors and assigns, hereby
waives, relinquishes, releases and forever discharges Seller, its agents,
affiliates, subsidiaries, successors and assigns (collectively, the “Releasees”)
from any and all rights, claims and demands at law or in equity, whether known
or unknown, which Purchaser has or may have in the future, arising  out of the
physical, environmental, economic, legal or other condition of the Property.


In the event any of the representations and warranties of Seller herein made
shall become untrue or incorrect between the date hereof and the date of
Closing, then Seller, immediately upon learning of such untruth or
incorrectness, shall notify Purchaser of the same in writing.  Purchaser shall
have ten (10) days from receipt of such written notice in which to either (i)
terminate this Agreement and thereafter Purchaser and Seller shall be released
of all rights, duties and obligations hereunder, except for those which
expressly survive termination of this Agreement, or (ii) waive the condition
that such representation and warranty be as stated herein and proceed to close
in accordance with the terms of this Agreement; provided, however, in the event
such representation and warranty shall become untrue or incorrect between the
date hereof and Closing and such untruth or incorrectness shall be caused by
Seller, then Seller shall be in default hereunder and unless Seller, within
twenty-four (24) hours of receipt of written notice from Purchaser demanding
such representation and warranty be made true and correct, corrects such
representations and warranties, then Purchaser shall have Purchaser’s rights and
remedies under Section 16 hereunder.


12.           DISCLAIMER.  Seller and Purchaser acknowledge that they have not
relied upon the advice or representations, if any, of Brokers, or their
associate brokers or salespersons, concerning: (i) the legal or tax consequences
of this Agreement in the sale of the Property; (ii) the terms and conditions of
financing the Property; (iii) the purchase and ownership of the Property; (iv)
the structural condition of the Property; (v) the operating condition of the
electrical, heating, air conditioning, plumbing, water heating systems and
appliances on the Property; (vi) the availability of utilities to the Property;
(vii) the investment potential or resale value of the Property; (viii) the
financial viability of Purchaser; (ix) any conditions existing on the Property
which may affect the Property; (x) any matter which could have been revealed
through a survey, title search or inspection of the Property; (xi) environmental
matters relative to the Property.  Seller and Purchaser both acknowledge that,
if such matters have been a concern to them, they have sought and obtained
independent advice relative thereto.
 
4

--------------------------------------------------------------------------------




13.           ENVIRONMENTAL MATTERS.  To Seller’s knowledge, the Property has
never been used as a landfill for garbage or refuse, dump, stump pit, toxic
waste dump or cemetery, or for the handling, generation, treatment, release,
storage or disposal of chemicals or hazardous wastes or substances so as to
create an environmental hazard.  For purposes of this Agreement, the term
“hazardous wastes or substances” shall mean petroleum including crude oil or any
fraction thereof, and any substance identified in CERCLA, RCRA or any federal,
state or other governmental legislation or ordinance identified by its terms as
pertaining to the disposal of hazardous substances or waste.  The Property is
free from any hazardous or toxic materials or waste or similarly described
substances under any applicable federal or state laws or regulations and there
have been no violations of applicable “wetlands” regulations in connection with
the development of the Property.  Seller warrants and represents that there are
no storage tanks located on the Property, either above or below ground.   The
aforesaid representations and warranties shall survive Closing and shall not
merge into the deed delivered at Closing.  Seller shall indemnify and hold
Purchaser harmless for any damages suffered or incurred by Purchaser, including
reasonable and actual attorneys fees occasioned wholly or in part by Seller’s or
any of Seller’s acts or omissions in contradiction or violation of this
Paragraph 13.


14.ASSIGNMENT.  This Agreement, and the rights and obligations hereunder, may be
assigned by Purchaser without the prior written consent of Seller, provided that
such assignment is to an entity that is affiliated with or in partnership with
Purchaser.  Notwithstanding the foregoing, Purchaser may not assign this
Agreement without the written prior consent of Seller, which consent shall not
be unreasonably withheld.  Any such approved assignee shall assume in writing
all of the obligations and liabilities of Purchaser hereunder, and a copy of
such assignment shall be provided to Seller in writing within two (2) business
days after it is signed by Purchaser and his (its) assignee.  No such assignment
shall release the original Purchaser from liability to Seller as set forth in
this Agreement.


15.           AUTHORITY.  Each individual or entity executing this Agreement in
any representative capacity warrants that such individual or entity is
authorized to execute this Agreement on behalf of the person or entity on whose
behalf such person or entity is shown to be acting.  Seller shall deliver to
Purchaser at Closing an affidavit certifying: (i) that Seller is not a foreign
person within the meaning of Section 1445 of the Internal Revenue Code; (ii)
that Seller is not subject to withholding under Georgia statutes; and (iii) such
other affidavits, tax returns and other documents as may be required by Georgia
withholding requirements, and Seller shall and does hereby indemnify and agree
to hold Purchaser harmless for any loss, cost or expense incurred by Purchaser
by virtue of Seller's failure to comply with Georgia withholding requirements.


16.           DEFAULT.  In the event of Purchaser's default under this
Agreement, including, but not limited to, failure to consummate the purchase as
herein provided, Seller agrees to provide Purchaser with written notice of such
default specifying the nature of such default.  Purchaser shall have a ten (10)
day period after the date of receipt of said notice in which to commence to cure
said default. In the event that Purchaser does not commence to cure said default
within said ten (10) day period and the transaction contemplated hereby is not
closed by reason of Purchaser's default (and Seller has performed all of its
obligations hereunder and all conditions precedent to Purchaser's obligation to
Close have been met or fulfilled), then the Earnest Money shall be paid to
Seller as full liquidated damages, this Agreement shall be null and void, and
none of the parties hereto shall have any further rights or obligations
hereunder.  Purchaser and Seller acknowledge that it would be difficult if not
impossible to ascertain more precisely the actual damages which might be
suffered by Seller as a result of any default by Purchaser and agree that such
liquidated damages are a reasonable estimate thereof are not intended as a
penalty but rather as full liquidated damages and shall be Seller's sole remedy
in the event of Purchaser's default, Seller hereby waiving the remedy of
specific performance.  If the purchase of the Property is not consummated in
accordance with the terms and conditions of this Agreement because of Seller’s
default, Purchaser being ready, willing, and able to perform all obligations
imposed upon Purchaser hereby, the Earnest Money shall be returned to Purchaser
within five (5) business days of written demand from Purchaser to Escrow Agent
and Seller and in addition, Purchaser shall have the right, at its sole
election: (a) to terminate this Agreement; (b) to pursue specific performance of
Seller’s obligations under this Agreement; or, if specific performance is an
inadequate remedy as a result of the acts or omissions of Seller, to pursue its
remedies at law and equity.


17.           NOTICES.  Any notices or demands permitted or required hereunder
shall be in writing, shall include a copy to all parties hereto, and shall be
deemed to have been duly given as of the date and time that same are hand
delivered or are received via confirmed facsimile transmittal or are deposited
with the United States Postal Service, Certified Mail, return receipt requested,
postage prepaid, or delivered via a national recognized overnight carrier with
delivery tracking and addressed to the parties hereto at the addresses contained
herein, or such other addresses as the parties hereto shall from time to time
designate to the others by notice in writing as herein provided. In the event
that any notice or performance date shall be required to be performed on a
weekend or legal holiday then such date shall automatically be extended to the
end of the next regular business day.
 
5

--------------------------------------------------------------------------------


 
As to Purchaser:
 
As to Seller:
      Name: Blue Earth Solutions, Inc.   Name: Stan Konter Attention: Jim Cohen,
Jr.   Attention: __________________________ Address: 1311 Granville, Ave.  
Address: 200 East 31st Street City, State: Clermont, FL   City, State: Savannah
, GA Zip Code: 34711   Zip Code: 31401 Fax No.: 352-729-0149   Fax No.:
912-355-3617 E-mail: jamesjr@blueearthsolutions.com   E-mail:
stan@sabre-tech.com      
As to Broker:
  As to Co-Broker:       Name: CB Richard Ellis, Inc.   Name: Empire South CRE
Attention: Brent Weitnauer   Attention: Jon Sarnat Address: 1280 Peachtree Rd.
Suite 1400   Address: 1845 Defoor Ave City, State Atlanta, GA   City, State:
Atlanta, GA Zip Code: 30305   Zip Code: 30318 Fax No.: 404-923-1593   Fax No.:
404-581-5884 E-mail: brent.weitnauer@cbre.com   E-mail: jon@empiresouth.com    
 
As to Escrow Agent:
          Name: The Anderson Firm, LLC     Attention: Catherine Y. Gibson, Esq.
    Address: 44 Broad Street, Suite 800     City, State: Atlanta, Georgia    
Zip Code: 30303     Fax No.: 404-521-1919     E-mail:
cgibson@theandersonfirm.com    

 
Such notices shall be deemed to have been given as of the date and time actually
received by the receiving party, or the date of refusal to accept delivery or
inability to deliver, as shown on the return receipt.  In the event no address
for purpose of notice is specified with respect to a particular party as
required by this Section, any other party may direct notices to such party at
any business or residential address known to such other party.  Any such notice
to an unspecified address shall be effective when delivered personally or, with
respect to mailed notices, upon actual receipt by the party to whom such notice
is directed, or the date of refusal to accept delivery or inability to deliver,
as shown on the return receipt.


18.           GENERAL. This Agreement constitutes the sole and entire agreement
between the parties hereto with respect to the subject matter hereof, and no
modification of this Agreement shall be binding unless signed by all parties to
this Agreement.  No agreement, representation, promise, or inducement not
included in this Agreement shall be binding upon any party hereto. The headings
at the beginning of each paragraph are for clarification purposes only and are
not intended to alter the context of this Agreement.  This Agreement shall bind
and inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and permitted assigns.  Time is of
the essence of this Agreement.  This Agreement shall be interpreted in all
respects in accordance with the laws of the state of Georgia.  No failure of
either party to exercise any power given hereunder or to insist upon strict
compliance with any obligation specified herein, and no custom or practice at
variance with the terms hereof, shall constitute a waiver of either party's
right to demand exact compliance with the terms hereof.  This Agreement may be
executed in several counterparts, each of which shall constitute an executed
original hereof. Purchaser's obligation to close hereunder shall be conditioned
upon the following: (i) the performance by Seller of all the obligations herein
imposed on Seller; (ii) the truth and correctness, as of the Closing Date, of
all representations and warranties made by Seller herein;  (iii) that, except
for natural wear and tear and the provisions of Section 10, the Property will be
in the same condition on the Closing Date as existed on the Execution Date and
(iv) the Atlanta Development Authority issues the Solid Waste Facilities Revenue
Bonds and disburses the authorized acquisition proceeds for the purchase of the
Property on or before the Closing Date.  In the event one or more of the
foregoing conditions to Closing have failed at Closing, Purchaser shall have the
right, at its option, to terminate this Agreement and receive a return of the
Earnest Money (less the sum of one hundred dollars ($100.00) which shall be
delivered to Seller as option money for entering into this Agreement), without
prejudice to any right or remedy afforded Purchaser under this Agreement, at law
or in equity.  Conditions precedent to the obligation of either party to close
hereunder, if any, are for the benefit of such party only, and any and all of
said conditions may be waived in the discretion of the party benefited
thereby.  Additional Special Stipulations attached hereto shall, if conflicting
with the foregoing, control.
 
6

--------------------------------------------------------------------------------




19.           1031 EXCHANGE.  Seller and/or Purchaser may effect a tax-free
exchange (each, an “Exchange”) in accordance with Section 1031 of the Internal
Revenue Code of 1986, as amended, which Exchange will involve an exchange of
another property or  properties, and the Property, so long as same does not
postpone the Closing Date.  Seller and Purchaser agree to accommodate the other
party by participating in the Exchange provided that (i) neither Purchaser nor
Seller shall incur any costs, expense or liability in connection with the other
party’s Exchange, (ii) Seller shall indemnify, defend and hold Purchaser
harmless from and against any and all cost, loss, liability and expenses arising
out of or in connection with Seller’s Exchange, (iii), Purchaser shall
indemnify, defend, and hold Seller harmless from and against any and all cost,
loss, liability and expenses arising out of or in connection with Purchaser’s
Exchange, and (iv) every Exchange is carried out in accordance with all
applicable laws and all documentation concerning the Exchange shall b reasonably
satisfactory in all respects to the other party and its respective attorneys,
(v) the Exchange does not adversely affect the other party in any material
respect, regarding the terms and conditions of the transaction, and (vi) the
Exchange does not have an adverse effect on title set forth in this
Agreement.  The terms and provisions of this Section 19 shall survive the
Closing.


20.           All parties acknowledge that some of the Sellers are licensed real
estate brokers or salesmen in the State of Georgia.


THIS AGREEMENT has been executed first by Purchaser and shall be deemed a
continuing offer by Purchaser to purchase until the ______ day of December,
2008, at 5:00 p.m. EST.  If an executed and unaltered acceptance hereof is not
returned to the address noted below of Purchaser by said time, such offer shall
he deemed withdrawn.  Purchaser acknowledges that Purchaser has read and
understood the terms of this Agreement and has received a copy of it.


IN WITNESS WHEREOF, the parties hereto have set their respective hands and
affixed their seals in the day and year indicated below.


(SIGNATURES ON NEXT PAGE)
 
7

--------------------------------------------------------------------------------


 
Signed and delivered
in the presence of:
SELLER
 
 
/s/ illegible
Stanley Konter
By: /s/ Stanley Konter
Date Executed: 1/8/09
Witness     Rose Konter
By: /s/ Rose Konter
Date Executed: 1/8/09
      Natalie Sarnat
By: /s/ Natalie Sarnat
Date Executed: 1/11/09
     
Jonathan Sarnat
By: /s/ Jonathan Sarnat
Date Executed: 1/11/09
     
Elissa Konter
By: /s/ Elissa Konter
Date Executed: 1/11/09
     
Harris Konter
By: /s/ Harris Konter
Date Executed: 1/11/09
     
PURCHASER: Blue Earth Solutions, Inc.
a Georgia Corporation
Signed and delivered
in the presence of:
 
 
/s/ Bryan Clark
 
By: /s/ James Cohen Jr.
Name: James Cohen Jr.
Title: President
Date Executed: 1/5/09
Witness      BROKER: CB Richard Ellis, Inc.

Signed and delivered
in the presence of:
 
 
/s/ illegible
 
By: /s/ John Ferguson
Name: John Ferguson
Title: Managing Director
Date Executed: 1/13/09
Witness      CO-BROKER: Empire South CRE

Signed and delivered
in the presence of:
 
 
/s/ illegible
 
By: /s/ Jonathan Sarnat
Name: Jonathan Sarnat
Title: Owner
Date Executed: 1/11/09
Witness      ESCROW AGENT: The Anderson Firm, LLC

Signed and delivered
in the presence of:
 
 
/s/ illegible
 
By: /s/ Catherine Gibson
Name: Catherine Gibson
Title: Manager
Date Executed: 1/15/09
Witness   

 
8

--------------------------------------------------------------------------------


 
EXHIBIT “A”


"PROPERTY”
 
ALL that tract or parcel of land lying and being in Land Lot 63 of the 14th
District of Fulton County, Georgia, and being more particularly described as
follows:


BEGINNING at an iron pin found on the Southeasterly side of Browns Mill Road,
said pin located 569 feet Northeasterly from the corner formed by the
intersection of the Southeasterly side of Browns Mill Road and the Northeasterly
side of Zip Industrial Boulevard, as measured along the Southeasterly side of
Browns Mill Road; running thence Northeasterly along the Southeasterly side of
Browns Mill Road, 35.82 feet to an iron pin set; thence South 51 degrees 04
minutes 49 seconds East, 161.56 feet to an angle iron found; then North 03
degrees 27 minutes 30 seconds East, 34.01 feet to an iron pin set; then South 84
degrees 08 minutes 23 seconds East, 291.02 feet to an iron pin found; thence
North 04 degrees 43 minutes 36 seconds East, 298.69 feet to an iron pin found;
thence South 84 degrees 06 minutes 57 seconds East, 89.63 feet to an iron pin
set; thence Southwesterly  along an abandoned rail line the following courses
and distances;  South 06 degrees 49 minutes 30 seconds West, 173.19 feet; South
10 degrees 19 minutes 30 seconds West, 106.8 feet; South 22 degrees 12 minutes
30 seconds West, 94.03 feet; South 37 degrees 54 minutes West, 94.29 feet; South
49 degrees 08 minutes West, 97.26 feet; South 50 degrees 44 minutes 15 seconds
West, 165.83 feet to an iron pin set; thence North 44 degrees 22 minutes 17
seconds West, 191.75 feet to an iron pin found; thence North 41 degrees 09
minutes 57 seconds East, 132.95 feet to an iron pin found; thence North 48
degrees 43 minutes 34 seconds West, 229.17 feet to an iron pin found on the
Southeasterly  side of Browns Mill Road and the point of beginning; being
improved property known as 3428 Browns Mill Road, Atlanta, Georgia, as per
survey for Ken Marchman, dated December 13, 2002, prepared by Delta Surveyors,
Inc., which is incorporated herein by reference.
 
9

--------------------------------------------------------------------------------


 
EXHIBIT ”B”


“PERMITTED TITLE EXCEPTIONS”